15 N.Y.3d 837 (2010)
In the Matter of GEORGE HARRIS, Appellant,
v.
ANDREA EVANS, Chairwoman, New York State Division of Parole, Respondent.
Court of Appeals of New York.
Decided September 21, 2010.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).